Name: Commission Regulation (EEC) No 3189/80 of 9 December 1980 re-establishing the levying of the customs duties on choline chloride, falling within subheading 29.24 ex B and originating in Romania, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 2789/79 apply
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 10 . 12 . 80 Official Journal of the European Communities No L 332/ 11 COMMISSION REGULATION (EEC) No 3189/80 of 9 December 1980 re-establishing the levying of the customs duties on choline chloride , falling within subheading 29.24 ex B and originating in Romania , to which the preferen ­ tial tariff arrangements set out in Council Regulation (EEC) No 2789/79 apply products in question originating in any of the said countries or territories with the exception of those listed in Annex C thereto once the relevant Commu ­ nity amount has been reached ; Whereas , in respect of choline chloride , falling within subheading 29.24 ex B and originating in Romania, the ceiling, calculated as indicated above , should be 293 000 European units of account , and therefore the maximum amount is 146 000 European units of account ; whereas on 27 November 1980 , the amounts of imports into the Community of choline chloride, originating in Romania , a country covered by preferen ­ tial tariff arrangements, reached that maximum amount ; whereas , bearing in mind the objectives of Regulation (EEC) No 2789/79 which provides that maximum amounts should not be exceeded , customs duties should be re-established in respect of the products in question in relation to Romania , HAS ADOPTED THIS REGULATION : Article 1 As from 13 December 1980 , the levying of customs duties , suspended in pursuance of Council Regulation (EEC) No 2789/79 , shall be re-established in respect of the following products , imported into the Commu ­ nity and originating in Romania : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2789/79 of 10 December 1979 establishing preferen ­ tial tariffs in respect of certain products originating in developing countries ( ! ), and in particular Article 4 (2) thereof, Whereas Article 1 (3) and (4) of that Regulation provides that the customs duties may, for each cate ­ gory of products, be suspended up to a Community ceiling, expressed in European units of account, which will be equal with the exception of certain products, the value of the ceilings for which is given in Annex A to the Regulation in question to the sum arrived at by adding together the value of the products in question imported cif into the Community in 1977 and coming from countries and territories covered by those arrangements, but not including products coming from countries and territories already covered by various preferential tariff arrangements established by the Community, and 5 % of the value of 1977 cif imports coming from other countries and from coun ­ tries and territories already covered by such arrange ­ ments ; whereas , however, the ceiling resulting from the sum of this addition may in no case exceed 1 10 or 115 % of that fixed for 1 979 ; Whereas, having regard to that ceiling, the amounts for products originating in any one of the countries or territories listed in Annex B to that Regulation should be within a maximum Community amount repre ­ senting 50 % of that ceiling, with the exception of certain products for which the maximum amount is to be reduced to the percentage indicated in Annex A thereto ; Whereas Article 2 (2) and (3 ) of that Regulation provides that the levying of customs duties may be re-established at any time in respect of imports of the CCT heading No Description 29.24 ex B Choline chloride ( INN) Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 9 December 1980 . For the Commission Etienne DAVIGNON Member of the Commission (') OJ No L 328 , 24 . 12 . 1979 , p. 25 .